 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11   JOSE IVAN SALCEDO,                 )   NO. CV 18-7812-FMO (AS)
                                        )
12                  Plaintiff,          )   ORDER ACCEPTING FINDINGS,
                                        )
13             v.                       )   CONCLUSIONS AND RECOMMENDATIONS
                                        )
14   KENNETH MILLER, M.D.,              )   OF UNITED STATES MAGISTRATE
                                        )
15                  Defendant.          )   JUDGE
                                        )
16
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Complaint, all of the records herein, and the Report and Recommendation
20   of United States Magistrate Judge, to which no objections were filed.
21   Accordingly,   the   Court   accepts   the   findings,   conclusions   and
22   recommendations of the Magistrate Judge.
23
24        IT IS ORDERED that Judgment shall be entered dismissing this
25   action with prejudice.
26   //
27   //
28   //
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2   and the Judgment herein on Plaintiff at his current address of record.
 3
 4        LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6        DATED: March 19, 2020
 7
 8
 9                                                /s/
                                         FERNANDO M. OLGUIN
10                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
